DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to remarks and amendments submitted on 12/28/2020, in which claims 1-4, 10-11, 13, 17-18, 20-21, were presented for further examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action: 
Claims 1-2, 11, 13, 18, and 20 are currently amended. 
Claims 5-9, 15-16, and 19 were cancelled in response filed 12/6/2019.
Claims 12 and 14 are currently cancelled in response filed 5/21/2020.
Claims 1-4, 10-11, 13, 17-18, 20-21 are currently pending.
The previous claim objections to claims 2, 11, 18, and 20 have been withdrawn –as necessitated by Applicant’s amendments to the impacted claim. 
The previous 35 USC § 112(b) rejection of claims 1-4, 10-11, 13, 17-18, and 20-21 has been withdrawn –as necessitated by applicant’s amendments to independent claim 1. Claim 11 was not updated accordingly. However, the examiner will consider the amendments made to claim 1, and simply issue a claim objection below for claim 11.



Response to Arguments
The applicant’s remarks and/or arguments, filed 12/28/2020, have been fully considered. 

With regard to claims 1-3, 10-11, 13, 17-18, and 20-21, Applicant asserts the features disclosed in the impacted claims are not disclosed or taught by Reddy (US PGPub 20170104708) and Li (WO 2015013847), individually or in combination.
 
The examiner notes applicant’s arguments are not persuasive. 

On page 11 and 15 and with regard to claims 1 and 11, respectively, applicant argues “…it would not at all be obvious to a person skilled in the art to combine the Reddy and Li references to arrive at the claimed invention which discloses at least the following features not disclosed by the combination of references: “wherein the Wi-Fi enabled smart device is connected to micro-server in the absence of an Internet connection”; and “wherein the micro-server is configured to redirect an Internet request from the connected Wi-Fi enabled smart device to a web server”.
The examiner respectfully disagrees. The examiner notes Reddy was combined with Li to disclose the impacted limitations. Li, ¶ [0004-0011], disclose 


On page 12 and regarding claim 2, applicant argues, Reddy does not disclose that the specific information is selected from the group consisting of information that is: (i) pre-stored in memory; (ii) real-time data received from the web server; and (iii) a combination of the stored data and real-time data.
The examiner respectfully disagrees. The examiner notes Reddy, ¶ [0060], discloses at least push notifications. The examiner notes push notifications will be sent whenever new information is available, which are typically in real-time or near real-time. For these reasons, the examiner notes applicant’s arguments are not persuasive.


On page 12 and regarding claim 3, applicant argues, “Reddy does not disclose that “specific information comprises a uniform resource locator (“URL”).



On page 13 and regarding claim 10, applicant argues, “Reddy does not teach the specific information is provided by an operator of the micro-server, and wherein the specific information is customizable to enhance a user experience in the encapsulated area”.
The examiner respectfully disagrees. The examiner notes Reddy, ¶ [0060-0062], discloses a store providing offers, based on user identifying information, and in the form of a push notification or SMS, in a pre-defined area. Here, the store can correlate to the operator, the pre-defined area can correlate to the encapsulated area, and the identifying information can correlate to the data used to provide a level of customization to the information. For these reasons, the examiner notes applicant’s arguments are not persuasive.


On page 16 and regarding claim 13, applicant argues, “Reddy does not teach that “specific information is selected from a plurality of sources, and 
The examiner respectfully disagrees. The examiner notes Reddy, ¶ [0027, 0062], discloses the location is divided based on zones, and each zone provides visitors with menu of services. Further, the examiner notes Reddy discloses multi-modal message (SMS, email, Push Notifications and API calls) may comprise a map route to a particular store and new offers available with the store. The examiner notes the map route can correlate to the claimed navigational information, as well as the presentation of an object, directory information and/or geographical area. Further, the examiner notes the offers can correlate to the claimed commercial advertisements. For these reasons, the examiner notes applicant’s arguments are not persuasive.


On page 17 and regarding claim 17, applicant argues, “Li does not teach configuring the micro-server to dynamically collect real-time data from one or more digital data sources”.
The examiner respectfully disagrees. The examiner notes Li, ¶ [0053], discloses an algorithm that incorporates customer behavior analysis and data mining module output, current behavior analysis (i.e. current position/location and time), and user preferences set on the user’s device to provide ads, coupons, 


On page 18 and regarding claim 18, applicant argues, “Reddy does not teach that “upon the condition that the Wi-Fi-enabled device is within the captive portal and the private wireless network connection between the Wi-Fi-enabled device and the micro-server is validated, the Wi-Fi-enabled device is allowed continual access to the specific information”.
The examiner respectfully disagrees. The examiner notes Reddy, ¶ [0045-0046], disclose the Wi-Fi infrastructure is used as a signaling channel to detect the presence of the electronic device. Such a presence detection method without requiring Wi-Fi connectivity avoids system costs (e.g. exhaustion of bandwidth). For these reasons, the examiner notes applicant’s arguments are not persuasive.


On page 18-19 and regarding claim 20, applicant argues, Reddy does not teach the limitation of claim 20.
The examiner respectfully disagrees. The examiner notes the limitation of claim 20 contains the phrase “at least one”. Therefore, Reddy, ¶ [0060, 0088, 0091], disclose at least one of the claimed features. For example, part of the claim reads “…the stored data comprises content in a plurality of formats, wherein the format comprises at least one of a web-compliant format”. The 


On page 19 and regarding claim 21, applicant argues, Reddy does not teach the limitation of claim 21, which discloses “the specific information is transmitted to the connected Wi-Fi-enabled smart device without providing Internet access.
The examiner respectfully disagrees. The examiner notes Reddy, ¶ [0025], discloses the user’s HTTP request being redirected to a Wi-Fi portal network when the user begins to connect to the Wi-Fi network in the business premises using the Wi-Fi terminal. For these reasons, the examiner notes applicant’s arguments are not persuasive.



It should be noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Objections
Claims 1-4, 10-11, 13, 17-18, 20-21 are objected to because of the following informalities:  
Claim 2, line 2, discloses “the group”. The examiner suggests applicant update this phrase to reflect “a group”. Appropriate action is required.
Claim 11, line 6, disclose “DNS”. The examiner suggest applicant update claim 11 similar to claim 1 –specifically expanding the acronym. Appropriate action is required.
Claims 1-4, 10-11, 13, 17-18, 20-21 either directly or indirectly disclose “specific information”. The examiner suggests applicant remain consistent throughout the claim set and update the claimed element to reflect “the dynamic specific information” in the dependent claims (similar to the element declared within each independent claim). Appropriate action is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11, 13, 17-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication, US 20170104708, to Rajesh Reddy, hereinafter “Reddy”, in view of International Application, WO 2015013847, to Xiangming Li et al, hereinafter “Li”.

Regarding claim 1, Reddy teaches a micro-server (Reddy, FIG. 2, element 102, discloses a system for establishing a proximity based communication with one or more electronic devices) comprising: 
at least one memory (Reddy, FIG. 2, element 206, discloses a memory element); 
a wireless access point configured for establishing a Wi-Fi connection with a Wi-Fi enabled smart device in an encapsulated area (Reddy, ¶ [0025], discloses the electronic device may establish the connection through a connectivity infrastructure (connectivity system). The connectivity infrastructure comprises a Wi-Fi infrastructure. The communication between the system and the electronic device is further supported , wherein the encapsulated area comprises an area covered by the wireless access point (Reddy, ¶ [0027], discloses the Wi-Fi-MX 114 allows visitors to engage with location specific portal called Experience Zones through the Wi-Fi network or the cellular network. Each experience zone from the experience zones provides the visitor with a menu of services and content specific to a Business organization and relevant to location of the predefined area. The location specific portal also serves as a gateway for visitors to gain Internet access over the W-Fi. Reddy, ¶ [0040], discloses the reception module is configured to receive an information regarding a presence and location of the electronic device from the connectivity infrastructure in a predefined area. First time presence of the electronic device is detected by the connectivity infrastructure according to at least one detection methodology. The detection methodology comprises detection through a Wi-Fi infrastructure supporting Wi-Fi connectivity. In subsequent visits to the pre-defined area, the electronic device is detected based on a Wi-Fi connection negotiation request as part of at least one detection methodology. The Wi-Fi connection negotiation request ; and 
a web server (Reddy, FIG. 1b, element 110, discloses a service platform), wherein networking controls of the micro-server are configured to enable creation of a captive portal using Domain Name Server (DNS) and/or network routing rules to lock the Wi-Fi enabled smart device to the micro-server (Reddy, ¶ [0041], discloses the Wi-Fi infrastructure comprises at least one of an Access Point (AP), SSID as broadcasted by the Wi-Fi network, probe and communications requests made by the electronic device, wireless controllers to manage the probe and communication requests and send presence events to the service platform. Reddy, ¶ [0051], discloses the service platform is involved in generating a captive portal to be managed within the electronic device. The captive portal is generated in accordance with the identification details and authentication request. Reddy, ¶ [0074], discloses the authentication request is shared with the electronic device for establishing the connection with a service platform associated with the system. Reddy, ¶ [0088], discloses the user may receive SMS with offer page link. The user is redirected to success page. Reddy, ¶ [0090-0091], discloses the access request is rejected if the customer configuration is enabled to deny SSID access for repeat user. If the access request is rejected, the user is disconnected from the SSID and association is rejected. The electronic device may decide to switch back to mobile data if the associate request was rejected), and 
wherein the web server is configured to deliver pre-stored and/or dynamic specific information to the connected Wi-Fi enabled smart device (Reddy, ¶ [0054], .
Reddy teaches the limitations as identified above. Further, Reddy, ¶ [0027, 0049], teaches the location specific portal also serves as a gateway for visitors to gain Internet access over the Wi-Fi … The Internet connectivity may be denied by the system based on a customer configuration.
Reddy does not explicitly teach:
wherein the Wi-Fi enabled smart device is connected to the micro-server in the absence of an Internet connection; and
wherein the micro-server is configured to redirect an Internet request from the connected Wi-Fi enabled smart device to the web server.
However, Li teaches 
wherein the Wi-Fi enabled smart device is connected to the micro-server in the absence of an Internet connection (Li, ¶ [0004], discloses with the continuous popularization of WiFi-enabled mobile devices, a large number of offline hotspots are deployed in offline commercial sites to attract users to stay resident by providing free or charged WiFi Internet access. Further, Li, ¶ [0011], discloses the technical problem to be solved by the present invention is to provide a precise marketing for users who use a WiFi wireless network to access the mobile Internet by using a WiFi terminal in an offline commercial place (shopping mall, department store, chain store, etc.) of a WiFi wireless network service system); and
wherein the micro-server is configured to redirect an Internet request from the connected Wi-Fi enabled smart device to the web server (Li, ¶ [0005-0008], discloses users can log in to the authenticated WiFi network by using the terminal device supporting WiFi function. There are two ways to use it: the browser mode or the smart client mode. The WISPr login procedure followed by the above two methods of authenticating WiFi network is as follows: 1. When the user tries to connect to any web site (for example, http://www.baidu.com) in the browser (or smart client), the network returns an HTTP REDIRECT packet containing the URL of the WiFi web login page. 2. The browser (or smart client) opens the WiFi login page inside the HTTP REDIRECT packet retrieved from the network; 3. The user performs certain operations (for example, entering a user name, password, or confirming a service agreement, etc.) in the WiFi login page to complete the login process, and the user starts to use the WiFi network to access the mobile Internet).


Regarding claim 2, the modification of Reddy and Li teaches the claimed invention substantially as claimed and Reddy further teaches the specific information is: selected from the group consisting of information that is: (i) pre-stored in memory; (ii) real-time data received from the web server; and (iii) a combination of the stored data and real-time data (Reddy, ¶ [0060], discloses the end user may start receiving notifications initiated through multi-mode communication either push notification or SMS. For example, the user may receive a route map to a particular area of the store for picking, a pre-ordered parcel, or a list of shopping offers provided by a store in the pre-defined area).  

Regarding claim 3, the modification of Reddy and Li teaches the claimed invention substantially as claimed and Reddy further teaches the specific information comprises a uniform resource locator (“URL”) (Reddy, ¶ [0054, 0056], discloses the .

Regarding claim 4, the modification of Reddy and Li teaches the claimed invention substantially as claimed and Li further teaches the specific information is processed by a web browser installed on the connected Wi-Fi-enabled smart device (Li, ¶ [0006], discloses the user tries to connect to any URL (such as http://www.baidu.com) in the browser (or smart client), and the network returns the HTTP REDIRECT packet, which contains the WiFi web login page URL).  
-2-  
Regarding claim 10, the modification of Reddy and Li teaches the claimed invention substantially as claimed and Reddy further teaches the specific information is provided by an operator of the micro-server, and wherein the specific information is customizable to enhance a user experience in the encapsulated area (Reddy, ¶ [0060, 0062], discloses list of shopping offers provided by a store in the pre-defined area. The examples of the multi-mode messages may comprise a route map to a Store B, new offers available with the store and the like). 

Regarding claim 11, Reddy teaches a method from dynamically communicating data in an encapsulated area (Reddy, ¶ [0005], discloses system(s), method(s) and electronic device for providing proximity rules based user engagement and notifications to both end user electronic devices and business), comprising: 
enabling a micro-server comprising an access point and a web server to establish a private wireless network connection with a Wi-Fi- enabled smart device (Reddy, ¶ [0025], discloses the electronic device may establish the connection through a connectivity infrastructure (connectivity system). The connectivity infrastructure comprises a Wi-Fi infrastructure. The communication between the system and the electronic device is further supported by a service platform generating a captive portal to be managed within the electronic device. Further, Reddy, ¶ [0041], discloses the Wi-Fi infrastructure comprises at least one of an Access Point (AP), SSID as broadcasted by the Wi-Fi network, probe and communications requests made by the electronic device, wireless controllers to manage the probe and communication requests and send presence events to the service platform. Reddy, ¶ [0043], discloses when the electronic device enters first time (called as first visit) into the predefined area, the system allows the electronic device to connect to the Wi-Fi network of the predefined area. Reddy, ¶ [0046], discloses the reception module receives information regarding a presence detection of the electronic device based on the parameters received from the Wi-Fi-infrastructure such as x, y and z co-ordinates, latitude and longitude information, signal strength, signal accuracy, location information and access point information etc. regardless of whether the device is connected to the Wi-Fi infrastructure or not); 
configuring networking controls of the micro-server to create a captive portal using DNS and/or network routing rules to lock the Wi-Fi enabled smart device to the micro-server and to reroute an Internet request from the connected Wi-Fi enabled smart device to the web server (Reddy, ¶ [0041], discloses the Wi-Fi ; and 
delivering pre-stored and/or dynamic specific information from the micro-server to the Wi-Fi-enabled device (Reddy, ¶ [0054], discloses the captive portal tries to launch the app using an app URL scheme by passing the mac address to the app. The app sends its own app identity, the network identity (MAC address) it received from the captive portal to the service platform. The service platform merges the network identity of the electronic device, the business identity of the electronic device and the app identity of the electronic device. After the mapping, the service platform will be able to detect a presence of the app and may decide to send push notifications through the app mode of communication instead of SMS based on the proximity rule configuration. ; and
displaying the specific information on a web browser of the Wi-Fi-enabled (Reddy, ¶ [0029], discloses the Dashboard is the landing section of Wi-Fi Beacon. In the Dashboard, the user can find tools to configure network/locations, onboard users/devices, setup his native apps so that push notifications can be sent to the native apps, define proximity rules, access activity reports and view the activity map).
Reddy teaches the limitations as identified above. Further, Reddy, ¶ [0027, 0049], teaches the location specific portal also serves as a gateway for visitors to gain Internet access over the Wi-Fi … The Internet connectivity may be denied by the system based on a customer configuration.
Reddy does not explicitly teach:
wherein the Wi-Fi enabled smart deice is connected to the micro-server in the absence of an Internet connection;
configuring the micro-server to redirect an Internet request from the connected Wi-Fi enabled smart device to the web server.
	However, Li teaches
wherein the Wi-Fi enabled smart deice is connected to the micro-server in the absence of an Internet connection (Li, ¶ [0004], discloses with the continuous popularization of WiFi-enabled mobile devices, a large number of offline hotspots are ; 
configuring the micro-server to redirect an Internet request from the connected Wi-Fi enabled smart device to the web server (Li, ¶ [0005-0008], discloses [0005] Users can log in to the authenticated WiFi network by using the terminal device supporting WiFi function. There are two ways to use it: the browser mode or the smart client mode. The WISPr login procedure followed by the above two methods of authenticating WiFi network is as follows: 1. When the user tries to connect to any web site (for example, http://www.baidu.com) in the browser (or smart client), the network returns an HTTP REDIRECT packet containing the URL of the WiFi web login page. 2. The browser (or smart client) opens the WiFi login page inside the HTTP REDIRECT packet retrieved from the network; 3. The user performs certain operations (for example, entering a user name, password, or confirming a service agreement, etc.) in the WiFi login page to complete the login process, and the user starts to use the WiFi network to access the mobile Internet).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art to modify the teachings of Reddy, with the teachings of Li, to control user access to 

Regarding claim 13, the modification of Reddy and Li teaches the claimed invention substantially as claimed and Reddy further teaches the specific information is selected from a plurality of sources (Reddy, ¶ [0027], discloses the Wi-Fi-MX allows visitors to engage with location specific portal called Experience Zones through the Wi-Fi network or the cellular network. Each experience zone from the experience zones provides the visitor with a menu of services and content specific to a Business organization and relevant to location of the predefined area. The location specific portal also serves as a gateway for visitors to gain Internet access over the W-Fi), and wherein the plurality of sources comprises: commercial advertisements; directional and navigational information; directory information; presentations -3-of an object; and presentations of a geographical area (Reddy, ¶ [0062], discloses based on the pre-stored identification details system may skip the step of verification and form filling for obtaining; authentication request from the electronic device. The communication module can directly share multi-mode messages with the device based on the prior obtained consent during authentication request. The examples of the multi-mode messages may comprise a route map to a Store B, new offers available with the store and the like).  

Regarding claim 17, the modification of Reddy and Li teaches the claimed invention substantially as claimed and Li further teaches configuring the micro-server to dynamically collect real-time data from one or more digital data source (Li, ¶ [0053], discloses .Advertising matching engine, which is an algorithm engine, according to the customer behavior analysis and data mining module output user needs and hobbies, WiFi indoor positioning module output current position of the user and the current time and other information in the advertising information storage database which is calculated and match, according to the matching degree returns the most likely to meet the user's current time, the current location needs and preferences of the ads, coupons, discount information list).

Regarding claim 18, the modification of Reddy and Li teaches the claimed invention substantially as claimed and Reddy further teaches upon the condition that the Wi-Fi-enabled device is within the captive portal and the private wireless network connection between the Wi-Fi-enabled device and the micro-server is validated, the Wi-Fi-enabled device is allowed continual access to the specific information (Reddy, ¶ [0045-0046], discloses the reception module continues to receive presence and location information of the electronic device based on the Wi-Fi connection negotiation requests … The Wi-Fi infrastructure is used as a signaling channel to detect the presence of the electronic device. Such a presence detection method without requiring Wi-Fi connectivity avoids an unwanted exhaustion of bandwidth due to continuous connectivity of the electronic device to the Wi-Fi network).  

Regarding claim 20, the modification of Reddy and Li teaches the claimed invention substantially as claimed and Reddy further teaches the stored data comprises content in a plurality of formats, wherein the format comprises at least one of a web-compliant format; a digital video format; a digital video streaming format, comprising, two dimensional, three dimensional, virtual reality, 360-degree stitched format; a digital image format; a digital audio format; a digital audio streaming format; a digital document format; an ASCII data format; and a binary data format (Reddy, ¶ [0060], discloses shopping offers. Further, Reddy, ¶ [0088], discloses user may receive SMS with offer page link); and wherein the real-time data comprises content in a plurality of formats, wherein the format comprises at least one of a digital video streaming format, comprising, two dimensional, three dimensional, virtual reality, 360-degree stitched format; a digital audio streaming format; an ASCII data format; and a binary data format (Reddy, ¶ [0091], discloses the user may receive notifications if the app is installed. In case the app is not installed, the user may receive the sms. User may click notification, opens the app and may access the offer page).  

Regarding claim 21, the modification of Reddy and Li teaches the claimed invention substantially as claimed and Li further teaches the specific-4- information is transmitted to the connected Wi-Fi-enabled smart device without providing Internet access (Li, ¶ [0068], discloses the WiFi AP / Router redirects the user's HTTP .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20120233351 (Gorgens) discloses a method of directing network traffic wherein a router IP address is registered and associated with at least one website address. At a user device, a domain name request is made via that router. This request is directed to a virtual network server configured to ascertain the registered website address associated with the router IP address. The user device is then automatically redirected to request the registered website address. The user device is then served one or more web pages associated with that website address … The customer or potential customer receives deals and the like from this merchant upon connecting with the merchant's router (or hot spot).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        4/8/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162